Section 29, Article XVI, of the Florida Constitution, having direct reference to the compensation to be paid for "property * * * appropriated to the use of any corporation or individual" pursuant to the exercise of the power of eminent domain, specifically commands that "no private property nor right of way shall be appropriated" for such use "until full compensation therefor shall be first made to the owner, or first secured to him by deposit of money; which compensation irrespective of any benefit from any improvement proposed by such corporation or individual, shall be ascertained by a jury of twelve men in a court of competent jurisdiction, as shall be prescribed by law." The previous Constitution did not contain a section of similar import. *Page 824 
See Journal of the constitutional convention of 1885, pp. 423, 425, 489, 491, 545, 546.
The words, "full compensation" as used in the above organic section, means all the compensation that may legally be awarded under the law applicable to compensation for private property that is duly appropriated to the use of corporations or individuals when they are duly authorized to exercise the right of eminent domain. "Full compensation" as used in Section 29, Article XVI, is broader and more exact in scope than the words "just compensation" as used in Section 12 of the Declaration of Rights, Florida Constitution. The latter provision has more particular reference to private property "taken" by or for the use of the State or the public through governmental agencies. See Doty v. City of Jacksonville, 106 Fla. 1, 142 So. 599. An ascertained compensation ranging between two reasonable maximum and minimum amounts might be "just compensations," yet it might not in every case be "full compensation" or all that the Constitution commands shall be paid as "full compensation" under Section 29, Article XVI. The courts must ultimately determine what is "full compensation" in cases as they arise in the duly authorized exercise of the right of eminent domain by "corporations or individuals." The courts must also protect against excessive awards as "full compensation" in such eminent domain cases.
This court has held that "full compensation" includes "increases in market value in anticipation of the proposed improvements, before the appropriation." Sunday v. L.  N.R. Co.,62 Fla. 395, 57 So. 351.
"The constitutional right to compensation for property taken by eminent domain under Section 29 of Article 16 of the Constitution of the State of Florida is the full and perfect equivalent of the right taken. Monongahela Navigation *Page 825 
Co. v. United States, 148 U.S. 312, 13 S. Ct. 622,37 L. Ed. 463." City of Jacksonville v. Shaffer, 107 Fla. 367, 144 So. 888. See also County of Hillsborough v. Kensett, 107 Fla. 237,144 So. 393.
The Fifth Amendment to the Constitution of the United States
requires "just compensation" in eminent domain cases but such amendment is not controlling in State courts when no Federal rights are being litigated. See Thorington v. Montgomery,147 U.S. 490, 13 Sup. Ct. 394, 37 L. Ed. 252.
The compensation to which the owner is entitled is the full equivalent of the value of the property appropriated. See 18 Am. Juris., p. 874, et seq., and cases cited as to various phases of the general subject.
Several of the charges given on the subject of compensation for the property appropriated are not entirely in accord with the award of "full compensation" as commanded by the Constitution, and it does not appear from a consideration of the entire evidence that the amount awarded by the verdict is the required "full compensation" for the defendant's property that is to be appropriated to the use of a corporation under Section 29, Article XVI of the Florida Constitution.
Even under the Fifth Amendment to the Federal Constitution "no private property shall be appropriated to public uses unless a full and exact equivalent for it be returned to the owner." Monongahela Navigation Co. v. United States, 148 U.S. 312, text p. 326, 13 Sup. Ct. 622, 37 L. Ed. 463. See also Olson v. United States, 292 U.S. U.S. 246, 54 Sup. Ct. 704, 78 L. Ed. 1236.
CHAPMAN, J., concurs. *Page 826